           Case 1:21-cv-01482-GHW Document 31 Filed 03/02/21 Page 1 of 2

                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                          DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                         DATE FILED: 3/2/2021
----------------------------------------------------------------- X
                                                                  :
LIFE STYLE FUTON, INC. and EASY FIT, INC., :
                                                                  :
                                                  Plaintiffs, :         1:21-cv-01482-GHW
                                                                  :
                              -v -                                :         ORDER
                                                                  :
EASYFIT SLIPCOVER, LTD., ILYASS ET                                :
TAHIRI, TUCOWS, INC., TUCOWS.COM, CO., :
AND CABREXA, LLC, and DOMAIN NAMES :
www.easyfitcover.com, www.easyfitslipcover.com, :
and www.easyfitslipcover.com, in Rem.                             :
                                                                  :
                                               Defendants. :
                                                                  :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         On this day, the Court considered Plaintiffs’ ex parte application for an order to show

cause why a preliminary injunction should not issue. Having reviewed the Application, the

Declaration of Lillian Nazginov with exhibits attached thereto, and other evidence submitted in

support thereof, the Court finds and orders as follows:

         WHEREAS, Plaintiffs filed their Verified Complaint, Dkt. No. 21, and Motion for a

Preliminary Injunction and supporting papers, Dkt. Nos. 11-14, on February 18 and 19, 2021;

         WHEREAS, Plaintiffs have been in communication with Defendants EasyFit Slipcover

LTD., Ilyass El Tahiri, Cabrexa LLC, and the Tucows Defendants (Tucows, Inc., and

Tucows.com.Co) via mail prior to the filing of Verified Complaint;

         WHEREAS, Plaintiffs emailed copies of the Verified Complaint and Motion for a

Preliminary Injunction to the Defendants on February 19, 2021; and Plaintiffs received emails

from Defendants EasyFit Slipcover LTD, Ilyass Et Tahiri, and Cabrexa LLC, on February 19,

2021, acknowledging receipt of the Verified Complaint and Motion for a Preliminary Injunction,
         Case 1:21-cv-01482-GHW Document 31 Filed 03/02/21 Page 2 of 2




and Plaintiffs received emails from Tucows, on February 22, 2021, acknowledging receipt of the

Complaint and Motion for a Preliminary Injunction.

       Based on the foregoing, the Court hereby ORDERS that:

       A. Defendants are to attend a teleconference on March 22, 2021 at 10:00 a.m. at which

they must show cause why a preliminary injunction should not issue. The parties are directed to

the Court’s Emergency Rules in Light of COVID-19, which are available on the Court’s website,

for the dial-in number and other relevant instructions. The parties are specifically directed to

comply with Rule 2(C) of the Court’s Emergency Rules.

       B. Opposing papers, if any, shall be filed electronically with the Court and served no

later than March 15, 2021; any reply shall be filed and served no later than March 19, 2021.

       C. Defendants are hereby given notice that failure to appear at the show cause hearing

scheduled in Paragraph A may result in the imposition of a preliminary injunction against them

pursuant to Federal Rule of Civil Procedure 65, which may be effective immediately upon the

issuance of this Order, and may extend throughout the litigation under the same terms and

conditions as set forth in this Order;

       D. Plaintiffs are to serve a copy of this order upon Defendants no later than March 5,

2021 and to file proof of service.

Dated: March 2, 2021
New York, New York                                    __________________________________
                                                              GREGORY H. WOODS
                                                             United States District Judge




                                                 2
